Citation Nr: 1026709	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  05-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1981 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In March 2008, the Board remanded this issue to 
afford the Veteran the opportunity for a hearing before the 
Board, as he had requested in his January 2005 Substantive 
Appeal.  A hearing was scheduled and the Veteran was notified of 
the date; however, he failed to appear for the hearing and 
provided no explanation for his absence.  His hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.702 (2008).  

The case was remanded again in November 2008.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives, and the Board may proceed with review of the 
issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran has bronchial asthma which is shown by competent 
medical evidence to be causally related to service. 


CONCLUSION OF LAW

The criteria for service connection for bronchial asthma are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

The Veteran is seeking service connection for bronchial asthma.  
Service medical records reflect that he was treated for wheezing, 
chest pain, and shortness of breath in service in January 1988, 
when he was taken from a field exercise to the hospital.  The 
treatment record notes that his symptoms had been ongoing for 
several days, and he had no history of asthma.  He was diagnosed 
with reversible airway obstruction, probably viral induced, and 
given an inhaler.  The Veteran was again treated for shortness of 
breath in March 1988.  

The Veteran was treated in a private emergency room in September 
2001.  He reported wheezing and difficulty breathing, and stated 
that he had used an over-the-counter inhaler.  The impression at 
that time was acute asthmatic bronchosis, and Albuterol and 
Azmacort inhalers were prescribed.  


The Veteran was afforded an examination by VA in January 2003, in 
which asthma was diagnosed.  The Veteran reported intermittent 
periods of shortness of breath since his separation from service, 
with major attacks occurring approximately twice per year.  
Results of the pulmonary function test (PFT) were consistent with 
restrictive airway disease.  

In a statement accompanying his Substantive Appeal, the Veteran 
reports that he used over-the-counter treatments from the time he 
left service until 1998, when he obtained better insurance.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in March 2010.  He reported that his 
first episode of breathing difficulty occurred in service when he 
put on a gas mask of some sort.  The examiner reviewed the record 
and noted that the Veteran was treated for reversible airway 
obstruction in service.  After service, he sought emergency 
treatment for an asthma attack in 1999.  The Veteran stated that 
he was currently prescribed three inhalers which he used a couple 
of times per week.  He used a Stair Master for exercise but 
frequently had to stop due to shortness of breath.  A PFT was 
administered which showed post bronchodilator FVC of 90 percent 
predicted, FEV1 of 85 percent predicted, and FEV1/FVC of 74 
percent.  The examiner stated that these results indicated the 
presence of reactive airway.  Vital capacity was normal, and a 
radiograph showed no cardiopulmonary disease.  The examiner 
diagnosed bronchial asthma that was not well controlled.  He 
opined that it is at least as likely as not that this condition 
began in service since there were at least two documented 
episodes of breathing difficulty in service and there was no pre-
service history of asthma.  The Veteran had continued to 
experience occasional problems since separation.  Although it was 
speculated that the in-service episodes were due to viral 
infection, this was not confirmed.  The examiner observed that it 
is difficult to pinpoint an exact etiologic agent that triggers 
an initial asthma attack.  

Based on the foregoing evidence, the Board finds that service 
connection for bronchial asthma is warranted.  The evidence 
demonstrates that the Veteran experienced shortness of breath on 
at least two occasions in service, and he has consistently 
reported that he continued to experience such symptoms after 
service.  The Veteran is competent to describe the symptoms he 
has experienced that are capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot 
reject, or find nonprobative, lay evidence simply because it is 
not accompanied by contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  The Board has no 
reason to doubt the Veteran's credibility.  Therefore, his 
statements establish continuity of symptomatology since service.  
In addition, there is a current diagnosis of asthma, and a VA 
examiner has determined that the condition is causally related to 
service.  The examiner's opinion is informed, well-reasoned, and 
supported by the evidence.  Accordingly, all of the elements of a 
service connection claim are present, and the claim is granted.  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

ORDER

Service connection for bronchial asthma is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


